                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               SOUTHERN DIVISION
                                 No. 7:18-CR-185-1H



  UNITED STATES OF AMERICA                       )
                                                 )
                                                 )
       v.                                        )
                                                 )                   ORDER
                                                 )
  SHAWN SCOTT FONVILLE,                          )
                                                 )
            Defendant.                           )


       Pending before the court is a motion to suppress evidence filed by Defendant, which

motion has been referred to the undersigned for memorandum and recommendation pursuant to

28 U.S.C. § 636(b)(1)(B). The court hereby ORDERS counsel for the parties to confer and

submit to the court, on or before September 13, 2019, proposed dates for hearing of Defendant’s

motion, unless the parties agree that no hearing is necessary, in which event counsel shall so

inform the court by joint notice.

        This 28th day of August 2018.


                                            _________________________________
                                            ______________
                                                        _ ___________________
                                                                           _ _
                                            KIMBERLY
                                            K MBERLY
                                            KI       LYY A. SWANK
                                            United States Magistrate Judge
